DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: T13 (Figs. 25A and 25B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (EP 1 696 283 A1; cited in IDS filed 6/30/2022).
Regarding claim 1, Kishi discloses an image forming apparatus 1 comprising: a container (a developer cartridge) 32 that can store developer inside the container 32 (paragraphs [0027]-[0030]); an apparatus body 2 by which the container 32 is detachably supported (paragraph [0027]); a detection portion (an information-detecting mechanism) 98, for determining an installed state of the container 32, provided for the apparatus body 2 (paragraph [0086]); and a control portion 99 configured to determine whether or not the container 32 is an unused container 32 based on a result of detection by the detection portion 98 (paragraphs [0086], [0099]-[0101]), wherein the container 32 includes a displaceable member (a contact protrusion) 94 that can be displaced between an initial position at which the displaceable member 94 is not detected by the detection portion 98 and a detection position at which the displaceable member 94 is detected by the detection portion 98, and when the container 32 is in an initial installation state immediately after the container 32 is installed in the apparatus body 2, the control portion 99 determines that the container 32 is an unused container in a case where the displaceable member 94 is not detected by the detection portion 98, and determines that the container 32 is a used container in a case where the displaceable member 94 is detected by the detection portion 98 (paragraphs [0086], [0099]-[0101]); Figs. 5-12).
Regarding claim 2, Kishi further discloses a driving source (a motor) 75 generating a driving force and provided for the apparatus body 2, wherein the container 32 includes an input portion (an input gear) 78 to which the driving force is input when the container 32 is in the installed state, and the displaceable member 94 is displaced from the initial position to the detection position by receiving the driving force input to the input portion 78 after the container 32 is installed in the apparatus body 2 (paragraphs [0061]-[0068], [0073], [0082]-[0084], and [0099]-[0101]).
Regarding claim 3, Kishi discloses wherein the control portion 99 determines that the container 32 is an unused container in a case where the displaceable member 94 is not detected by the detection portion 98 when the container 32 is in the initial installation state and subsequently detected by the detection portion 98 when the displaceable member 94 is displaced from the initial position to the detection position (paragraphs [0099]-[0101]).
Regarding claim 4, Kishi discloses wherein the displaceable member 94 includes a detection target portion 94 to be detected by the detection portion 98 and is supported by the container 32 so as to be rotatable from the initial position to the detection position, the initial position is a rotational position at which the detection target portion 94 is not detected by the detection portion 98, and the detection position is a rotational position at which the detection target portion 94 is detected by the detection portion 98 (Figs. 5-18).
Regarding claim 5, Kishi further discloses a first restricting portion (upper portion of a sensing window 97) configured to restrict rotation of the displaceable member 94 in a first rotation direction from the initial position to the detection position by abutting on the detection target portion 94 (paragraphs [0061]-[0068], [0073], [0082]-[0084], and [0099]-[0101]; Figs. 3-5 and 9-11).
Regarding claim 6, Kishi further discloses a second restricting portion (lower portion of the sensing window 97) configured to restrict rotation of the displaceable member 97 in a second rotation direction opposite the first rotation direction after the displaceable member 94 has reached the detection position (paragraphs [0061]-[0068], [0073], [0082]-[0084], and [0099]-[0101]; Figs. 3-5 and 9-11).
Regarding claim 7, Kishi discloses wherein the displaceable member 94 includes a gear portion (sensor gear) 85 that receives the driving force only in a section from the initial position to the detection position (paragraphs [0062]-[0063], [0068], [0070]-[0073], and [0099]-[0101]).
Regarding claim 8, Kishi discloses wherein the container 32 is a developing device detachable from the apparatus body 2 (paragraph [0027]).
Regarding claim 9, Kishi discloses wherein the container 32 is a toner container detachable from the apparatus body 2 (paragraphs [0027]-[0030]).

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igarashi et al. (US Pat. Pub. No. US 2007/0122165 A1) discloses an image forming apparatus comprising: a container that can store developer inside the container; an apparatus body; a detection portion, for determining an installed state of the container, provided for the apparatus body; and a control portion configured to determine whether or not the container is an unused container based on a result of detection by the detection portion.
Kamimura (US Pat. Pub. No. US 2018/0032016 A1) discloses an image forming apparatus comprising: a container that can store developer inside the container; an apparatus body; a detection portion, for determining an installed state of the container, provided for the apparatus body; and a control portion configured to determine whether or not the container is an unused container based on a result of detection by the detection portion.
Uohashi et al. (US Pat. Pub. No. US 2021/0397121 A1) discloses a drum unit; a developing unit being attachably to/detachably from the drum unit; the developing unit including a developing unit projection; an apparatus main body including a first developing projection guide portion configured to guide the developing unit projection from a first start position to a relay position; and the drum unit including a second developing guide portion configured to guide the developing unit projection from the relay position to a first end position.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
September 8, 2022